Doerr, J. P.
(dissenting). I must dissent and vote to affirm Supreme Court’s dismissal of plaintiff’s complaint. Because the restrictive covenants governing defendant Turk’s employment after the termination of his employment with plaintiff are overbroad and unenforceable as a matter of law, I cannot agree with the conclusion reached by the majority that defendant Turk’s evidentiary showing was insufficient to support his motion for summary judgment. Paragraphs 13 (b) and 15 (a) (iii) of the agreement contain no geographical limitations, nor are they restricted in scope. Thus, they are unenforceable as a matter of law (see, Wolff v Wolff, 67 NY2d 638, 641; American Broadcasting Cos. v Wolf, 52 NY2d 394, 403-404; Matter of Sprinzen [Nomberg], 46 NY2d 623, 632). Even if we conclude that paragraph 15 (a) (iii) is sufficiently narrowly drawn as to be enforceable, summary judgment was still properly granted. Defendant Turk demonstrated, and plaintiff does not dispute, that he had not conducted any business in Western New York before the termination of his employment; therefore, he did not violate this clause.
Plaintiff’s cause of action for intentional interference with contract against defendant Hickman was also properly dismissed, as defendant Hickman submitted sufficient proof that it did not intentionally procure a breach of Turk’s contract with plaintiff, and plaintiff failed to provide evidence sufficient to raise a question of fact on this issue. (Appeal from Order of Supreme Court, Niagara County, Mintz, J.—Summary Judgment.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.